


115 HRES 336 EH: Reaffirming a strong commitment to the United States-Mexico partnership.
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 336
In the House of Representatives, U. S.,

December 12, 2017

RESOLUTION
Reaffirming a strong commitment to the United States-Mexico partnership.
 
 
Whereas shared cultural ties, values, and beliefs connect the citizens of the United States and Mexico and have long been the foundation from which the friendly, bilateral relationship has flourished;  Whereas the United States and Mexico have benefitted from a bilateral, mutually beneficial partnership focused on advancing the economic and security interests of both countries; 
Whereas it is in the national interests of the United States and Mexico to continue deepening economic cooperation and security cooperation;  Whereas consecutive United States and Mexican administrations have increased bilateral defense and law enforcement cooperation on counterterrorism and counternarcotics issues, including the illicit trafficking of weapons, money, people, and drugs across the United States southern border; 
Whereas cooperation with Mexico during the administration of President Peña Nieto has led to the extradition of more than 270 individuals facing criminal charges in the United States;  Whereas, the January 19, 2017, extradition of drug kingpin Joaquin El Chapo Guzman to New York was a major victory for both countries that would not have been possible without a robust United States-Mexico security partnership; 
Whereas the Mérida Initiative was established in 2007 and enabled a new level of security cooperation between the United States and Mexico on a range of issues including efforts to combat transnational organized crime and promote justice reform;  Whereas the United States and Mexico have begun cooperation to address the trafficking and production of heroin and fentanyl threatening the lives of citizens in both countries; 
Whereas the United States has provided almost $2.8 billion in security assistance to Mexico through the Mérida Initiative between fiscal year 2008 and fiscal year 2017;  Whereas the United States and Mexico enjoy close diplomatic cooperation and Mexico has consistently voted with the United States at the United Nations on challenges related to Syria, North Korea, and Ukraine; 
Whereas the United States and Mexico have closely collaborated at the Organization of American States (OAS) on issues related to Venezuela, where Mexico has played a leading role;  Whereas Mexico is an important security and defense partner to the United States, and regularly participates in training activities in coordination with United States Northern Command (NORTHCOM) and the North American Aerospace Defense Command (NORAD); and 
Whereas the United States and Mexico launched the High Level Economic Dialogue on September 20, 2013, to help advance United States-Mexico economic and commercial priorities to promote mutual economic growth, job creation, educational exchanges and innovation, and global competitiveness: Now, therefore, be it  That the House of Representatives— 
(1)reaffirms its strong commitment to a United States-Mexico partnership based on mutual respect and the promotion of shared democratic values and principles;  (2)supports continued bilateral cooperation through the High Level Economic Dialogue on issues related to the economic well-being and security of both countries; 
(3)encourages continued security cooperation between the United States and Mexican law enforcement agencies and militaries, including on violence reduction in Mexico, counterterrorism and the increased trafficking of heroin and fentanyl;  (4)supports continued engagement with Mexico to tackle regional issues and work together in international fora, including the United Nations and the Organization of American States; and 
(5)supports efforts by the Government of Mexico to strengthen the rule of law, reduce corruption, and advance civil and human rights.   Karen L. Haas,Clerk. 